Citation Nr: 1233617	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD) with mild depression.  

2.  Entitlement to service connection for hypertension, to include as due to service-connected PTSD with mild depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to the above claimed disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2008 statement, the Veteran asserted, through his representative, that the Veteran had recently been diagnosed with sleep apnea and that his doctor was of the opinion that his sleep apnea was "directly tied" to his service-connected PTSD.  VA medical center (VAMC) treatment records demonstrate that a VA doctor diagnosed sleep apnea in October 2008.  The evidence of record, including the Veteran's paper claims file and Virtual VA file, does not include such an opinion.  

VA treatment records are constructively of record before VA decision makers, and if relevant to the claim, must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board requests that a letter is sent to the Veteran requesting that he submit more information regarding this physician and his opinion regarding a connection between PTSD and sleep apnea, including the name of the physician and the date and place of treatment.  If the Veteran provides the information requested, whether he identifies a VA or private treatment provider, the outstanding treatment records must be obtained in accordance with 38 C.F.R. § 3.159 (2011).  

If the opinion referenced by the Veteran is obtained, but does not adequately support a finding of service connection for sleep apnea, forward the newly obtained evidence to the VA examiner who conducted the May 2012 VA examination, if available, for an etiology opinion in light of the new evidence.  If the examiner is unavailable, a new VA opinion must be provided.  

Regarding the claim for service connection for hypertension, the Board notes that the Veteran received a VA examination in May 2012, after which the examiner stated that she was unable to state that hypertension is secondary to PTSD without resorting to mere speculation.  

The Court has held that if a physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Unfortunately, the examiner did not provide a rationale for this opinion and did not state whether there is additional evidence that would permit the opinion to be rendered.  Therefore, clarification of the opinion or a new VA opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should send a letter to the Veteran requesting that he provide more information regarding the physician who provided the positive opinion regarding the link between PTSD and sleep apnea.  Then, obtain all records pertaining to the Veteran's VA sleep apnea treatment with any physician(s) identified in accordance with 38 C.F.R. § 3.159.  

2.  If the opinion referenced by the Veteran is obtained, but does not adequately support a finding of service connection for sleep apnea, forward the newly obtained evidence to the VA examiner who conducted the May 2012 VA examination for an etiology opinion in light of the new evidence.  If the same examiner is unavailable, provide the Veteran with a new VA examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current sleep apnea had onset in service or is proximately related to (aggravated by) service-connected PTSD.  The examiner is requested to specifically comment on the newly obtained evidence in terms of the opinion provided.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, forward the claims file and a copy of this remand to the examiner who conducted the May 2012 hypertension examination, if available, to obtain the opinions requested below.  If the same examiner is unavailable, afford the Veteran a VA examination to determine whether current hypertension is etiologically related to service or to service-connected PTSD.  

The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension had onset in service or is proximately related to (aggravated by) service-connected PTSD.    

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The AOJ should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


